Per curiam.
Attorney Lyle Vincent Anderson (Bar No. 017722) was convicted of forgery in the first degree, see OCGA § 16-9-1 (b), for having falsified a written agreement for the payment of legal fees, and the Court of *749Appeals affirmed his conviction.1 See Anderson v. State, 335 Ga. App. 78 (778 SE2d 826) (2015). Anderson then offered the voluntary surrender of his license to practice law, admitting that his conviction amounts to a violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct. The special master2 recommends that we accept that offer, as does the State Bar of Georgia. We agree that a voluntary surrender, which is tantamount to disbarment, is appropriate in these circumstances. See In the Matter of Skandalakis, 279 Ga. 865 (621 SE2d 750) (2005) (disbarment for making false statement to FBI agent); In the Matter of Swindall, 266 Ga. 553 (468 SE2d 372) (1996) (disbarment for perjury in grand jury testimony); In the Matter of Staples, 262 Ga. 184 (417 SE2d 152) (1992) (disbarment for false statements in immigration application); In the Matter of Holland, 254 Ga. 365 (331 SE2d 881) (1985) (disbarment for false swearing). Accordingly, we accept the voluntary surrender of Anderson’s license to practice law, and it is hereby ordered that the name of Lyle Vincent Anderson be removed from the rolls of persons authorized to practice law in the State of Georgia. Anderson is reminded of his duties pursuant to Bar Rule 4-219 (c).
Decided October 3, 2016.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.


 This Court suspended Anderson from the practice of law pending the exhaustion of his appeals from the conviction. See In the Matter of Anderson, 296 Ga. 633 (769 SE2d 393) (2015).


 We appointed Paul T. Carroll as special master in this case.